People v Washington (2014 NY Slip Op 06337)
People v Washington
2014 NY Slip Op 06337
Decided on September 24, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 24, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2012-05364
2012-05365
 (Ind. No. 11-01415, S.C.I. No. 12-00248)

[*1]The People of the State of New York, respondent,
vBernard Washington, appellant.
John Brian Macreery, Katonah, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Laurie Sapakoff, Steven Bender, and Richard Longworth Hecht of counsel), for respondent.
DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Westchester County (Molea, J.), both rendered May 3, 2012, convicting him of criminal possession of a controlled substance in the third degree under Indictment No. 11-01415, and robbery in the third degree under Superior Court Information No. 12-00248, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
Contrary to the defendant's contention, the superior court information pursuant to which he entered his plea of guilty was not jurisdictionally defective (cf. People v Zanghi , 79 NY2d 815; People v Boston , 75 NY2d 585).
The defendant's arguments regarding the judgment of conviction of criminal posession of a controlled substance in the third degree under Indictment No. 11-01415 are without merit.
DILLON, J.P., HALL, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court